ORDER
PER CURIAM.
Seneca Williams appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He alleged his plea counsel provided ineffective assistance by failing to interview two exculpatory witnesses.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would *429have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).